Criminal prosecution tried upon indictment charging the defendant with the murder of one Haywood Loy.
Verdict: Guilty of manslaughter.
Judgment: Imprisonment in the State's Prison for not less than four nor more than six years.
The defendant appeals, assigning errors.
The record discloses that on 15 May, 1943, the defendant shot and killed his father-in-law at the defendant's home near Burlington, Alamance County, while the two were quarreling over some trivial domestic matters. The defendant admitted firing the shot which killed the deceased, but he says he shot to repel an assault without any felonious intent. The issue was for the jury under the evidence disclosed by the record, and they have found an unlawful killing or manslaughter. The demurrer to the evidence was properly overruled. G.S., 15-173 (formerly C. S., 4643); S. v. Johnson, 184 N.C. 637,113 S.E. 617; S. v. Satterfield, 198 N.C. 682, 153 S.E. 155.
The remaining exceptions are to portions of the charge. No authority is cited in support of the defendant's position, and we have found no error in the trial. The verdict and judgment will be upheld.
No error. *Page 421